Howard, J.
— A decree of the Judge of Probate, granting leave to a creditor of an insolvent estate, to institute a suit at common law, .under the provisions of the Revised Statutes, c. 123, <§> 9, is subject to the right of appeal, provided by the Rev. Stat. c. 105, § 25. Cooper, petitioner, 19 Maine, 260.
*539But the right and power to give such leave, is limited to four years, from the time administration was granted on the estate. The decree, from which this appeal has been taken, was made after the time limited by statute had elapsed, and it cannot be affirmed. The appeal is sustained, the decree reversed, and the petition dismissed.